EU-United States summit
The next item is the Council and Commission statements on the next EU-United States summit.
President-in-Office of the Council. - Mr President, let me say something about the coming EU-US summit. I shall use my own language, if you will permit me.
(SL) Although the relationship between the European Union and the United States of America is essentially bilateral, the results of this relationship have global effects. The transatlantic partnership ceased to be merely economic long ago. The European Union and the United States cooperate closely both bilaterally and within international organisations on settling unresolved issues, including the most pressing regional issues, such as Afghanistan, the Middle East, and the Western Balkans.
As in all relationships, the European Union and the United States do, of course, sometimes have differences of opinion on certain issues, but we resolve them successfully with a constructive approach and mutual understanding. The European Union and the United States are an important, the most important, system which has a considerable effect on international relations. We have our differences but for the most part we work together as allies and friends. We have many common values and a historical link, throughout the twentieth century in fact, and in the end we stood together, side by side, during the end of the Cold War and the expansion of Euro-Atlantic links.
Since the European Union finds it more difficult to reach consensus than the US, relations are, naturally, not straightforward. However, consensus cannot always be reached within the United States either. If we look at the reports from the election campaign we can see that consensus is difficult to reach even within the same party. The European Union is united in diversity and, I should say, proud of it. That is also the starting point of the Lisbon Treaty which, I hope, will enter into force at the beginning of next year.
During our Presidency of the European Council Slovenia has devoted a great deal of attention to strengthening transatlantic relations, in particular the strategic dimension to them. I should point out that we have already held a large number of important meetings such as the troika meeting of EU and US foreign ministers, the meeting of political directors, and the EU-US ministerial troika meeting on justice and home affairs; and in May a meeting between European and American legislators was also held in Ljubljana. However, the most important event in connection with transatlantic relations will be the EU-US Summit which Slovenia will host in Brdo pri Kranju on 10 June.
I am pleased to be able to say that we expect the event to be well prepared, and we have already done a great deal of work. At the summit we will also have an opportunity to explain the importance of the partnership between the European Union and the United States to the public at large and to demonstrate our common values, productive dialogue and compatible interests when dealing with urgent regional and global problems.
The summit will be divided into four parts, namely the meeting of the heads of state, the plenary session, and lunch, which will be followed by a press conference. The heads of state will discuss the most pressing regional issues such as the Middle East, the Balkans, Central Asia and so forth, the Caucasus, and Iran, while other regional issues will be discussed at the plenary session and at lunch. The talks will also touch upon other global issues, such as climate change, energy, the negotiations within the World Trade Organisation, development, health and security, and free trade and the free movement of persons.
At the plenary session, the summit will see the first presentation of the Progress Report of the Transatlantic Economic Council, which was established at the 2007 EU-US Summit in Washington and within which the European Parliament also plays an important role as an advisory body through the Transatlantic Legislators' Dialogue.
The Progress Report of the Transatlantic Economic Council meeting held in Brussels on 13 May will be presented by the Council co-chairs, the Assistant to the US President for International Economic Affairs, Daniel Price, and the Commissioner for Enterprise and Industry and Vice President of the European Commission, Günter Verheugen, who is present here today. The press conference following the talks will be an important part of the summit since it will provide an opportunity to send a positive message to the European and world public about progress in transatlantic relations and planned joint projects.
The document to be adopted at the summit has been the subject of many months of talks between the European Union and the United States. We are drawing up a declaration, to encompass the entire range of transatlantic cooperation. Among other matters, it will touch upon regional issues, global security, transatlantic economic partnership, and global challenges, including climate change and energy. Our intention and the Presidency's objective is to draw up a brief and concise document with a firm political message, and I hope that we will succeed in doing so.
Even with regard to climate change, on which views differ, we have found, I hope, a compromise solution. The proposed brief and factual text on climate change retains the most important objectives of the European Union and at the same time takes account of the views of the United States - I will not repeat matters which are well known to this Parliament. The declaration is being adjusted in the Transatlantic Relations Working Party - COTRA - and the progress of the talks has also been presented at the Political and Security Committee on 20 May, at the meeting of the Permanent Representatives of the Member States to the European Union at COREPER on 21 May, and at the General Affairs and External Relations Council (GAERC) last week, on 26 May.
We are endeavouring to set a the date for the signing of the Air Safety Agreement - adjustment of which is now in its final stage - and we would like to be able to sign it at least by the end of our Presidency, that is to say by the end of June. Furthermore, we support the earliest possible establishment of 'open skies', which will represent further liberalisation of transatlantic air transport and a new stage in relations between the European Union and the United States which will benefit people on both sides of the Atlantic.
The Slovenian Presidency is aware of the fact that some Member States have still not been included in the Visa Waiver Programme, which enables visa-free travel to the United States. We have devoted a great deal of attention to this matter in all contacts with the United States and in our preparations for the summit. The Slovenian Presidency has reached a compromise whereby the Member States of the European Union will enter into bilateral arrangements other than where matters for which the Commission is responsible are involved.
Ladies and gentlemen, I assure you that the Slovenian Presidency will invest a great deal of energy in its preparations for the summit and therefore I am convinced that we will be able to deem the summit in Slovenia a success.
Mr President, President-in-Office of the Council, ladies and gentlemen, the European Union is today an important, valued partner of many countries. In an increasingly multipolar world, we have entered into strategic partnerships with our most important partners. However, we have more in common with the United States than with all the European Union's other strategic partners. We share a major part of the responsibility for a fairer world, in which we all share in the prosperity and in which our security is solidly anchored politically, economically, socially, ecologically and also militarily.
This partnership is as ambitious as it is hard work. It requires us Europeans to demonstrate more solidarity in the international arena, but it also requires a rethink on the part of our American friends, as it requires them to accept that the role of leadership in the world must be shared. The situation calls for an openness that amounts to more than simplistic pro-European or pro-American, anti-European or anti-American reactions.
What we need is a broad awareness that there is not much that divides us, but a great deal more that connects us. A range of important issues will be discussed at the EU-US Summit. In the area of foreign policy, the discussion will focus on cooperation between the EU and the United States in the Western Balkans, especially Kosovo, and in the Middle East. Also on the agenda is a discussion on how we will work together to tackle climate change. This is a difficult topic on which the EU and the United States are still very far apart.
Nevertheless, the political debate in the United States has changed considerably, and it is moving in our direction. Our European goal is to achieve an ambitious, substantial agreement for the period after 2012 within the framework of the global negotiation process under the umbrella of the United Nations. It should be an agreement on which we have the world's most important industrialised nation, the United States of America, on board.
Energy policy is also on the agenda. We want to push ahead with cooperation in science and technology and at the same time, we need constructive, open dialogue with our traditional and potential energy suppliers. It would be sensible for us to exchange experiences in a transatlantic context.
Our cooperation in the fight against international terrorism became a key joint concern on 11 September 2001, if not before. We want to improve the opportunities to exchange personal information for the purposes of tracing wanted persons. However, this presupposes that we develop and observe joint principles for data protection.
It was inevitable that visa freedom would be a topic at this summit. Last year, the reform of the US visa waiver programme opened the way to finding a solution. The Member States and the Commission are working hand in hand on this - I am delighted to be able to say this - with the Commission concentrating on the Community competences.
I must state quite clearly that, politically, it is incomprehensible that we Europeans, who are united under the Schengen system, are treated differently when we enter our most important partner country. Therefore, we will remind the President of the United States of the promise he made to lift the requirement for a visa.
Let me now turn to economic relations, which the President-in-Office has commented on. The creation last year of the Transatlantic Economic Council, the TEC, brought into being a political instrument to drive forward transatlantic economic integration. This economic growth is the heart of the global economy. It is the centre of gravity for trade and investment worldwide and will remain so for many years to come. Therefore, we are determined to use the TEC to find solutions to questions that have remained open for years - some of them for 10, 15 or even 20 years - and which represent significant barriers to transatlantic trade.
The 'report card' after the first year is good. We successfully tackled the first, difficult questions. Above all, we have managed to create a spirit of cooperation and mutual trust such as we have not known before. I am glad that we can count on the full support of the European Parliament, which is involved in every phase of this cooperation. We have good working relationships with all existing transatlantic dialogue partners and I am also thankful for the support of the Council, which will continue to be important in the future too.
There are a number of tangible results: we have moved forward as regards the product safety of imported goods; we have gained acceptance of European financial reporting standards by the United States; we have a common point of view on the promotion of an open environment for global investment, on which the summit will also issue a statement. We are already cooperating more closely on proposed legislation and we want to pursue common European-US standards, so that we do not have to compete against each other with our standards on the world's markets.
We are a significant step closer to mutual recognition of safety regulations for electric appliances, something we Europeans have been asking the Americans for for many years. The Americans have reopened that particular file, something we did not expect to happen so soon. We have started to coordinate our economic policy interests towards third countries and in the international context.
As yet there is no breakthrough with regard to the 100% scanning of freight containers. This is very worrying. I would therefore ask you, ladies and gentlemen, to make good use of your contacts in Congress, because this was a decision by the US Congress, not the US Government, which is why my efforts to find a solution in talks with the US Government are not very promising. Congress must act; the Government cannot. I hope that your contacts in Congress will help us here.
The Commission has presented two proposals in connection with the work of the Transatlantic Economic Council, relating to the import ban on American poultry. We propose lifting this ban on poultry imports. It is not legally or scientifically tenable. I realise that the debate about this has sometimes been very emotional, obviously without full knowledge of the background and circumstances. I would ask everyone who wants to say something about this topic to inform themselves fully first.
Besides, it is a question that was arbitrarily withdrawn from parliamentary debate for many years, as I have discovered. We must not allow protectionism to put the case, nor should we take the arrogant position that our solutions are the only good ones for consumers and that the way other people do things is automatically bad. It may well be the case that something different is not worse than what we do. This has to be assessed on a case by case basis. Just because something is different does not mean that it is not as good.
If we do not solve this problem, which is basically a very minor problem, but one that is deeply significant for the Americans, we will not have even the remotest chance - and I say this in all seriousness - of bringing the major agricultural policy topics we want to discuss with the Americans to the negotiating table. For example, we will get nowhere with the requests we want to make of the Americans in the area of agriculture. I am directing this remark to the European Agriculture Ministers, who thought it appropriate to say no to this initiative before they had even looked at it. They have caused themselves great harm.
I have no illusions: all the issues that the Transatlantic Economic Council deals with are difficult and nothing will get done quickly. However, with the necessary wisdom and farsightedness, all these issues can be resolved on both sides. This instrument is too important, and too valuable, to squander. Furthermore, in the light of the stalled Doha negotiations, its value cannot be underestimated even though we have every interest in seeing the world trade round through to a successful conclusion, with a result that is beneficial to all involved.
At the summit, we will achieve a speedy conclusion to negotiations on the second stage of the Air Transport Agreement, which will give the transatlantic economy an additional boost.
Ladies and gentlemen, overall, the way relations between the EU and the Unites States are developing is very pleasing. Regardless of the opposing paths that inevitably occur, our relations are constructive and future-oriented. We hope that this summit will send a further strong signal that we are partners who are committed to taking responsibility for the transatlantic region and resolving global issues, regardless of the different legislative periods and different terms of office applicable to the Administration, the Council, Parliament and the Commission.
I would be sincerely grateful if the European Parliament would continue to support and promote this process energetically.
on behalf of the PPE-DE Group. - Mr President, a few days ago we were with the Transatlantic Legislators' Dialogue in Ljubljana and we very much welcomed the Slovenian Presidency's warm reception there.
The debates we had with our congressional colleagues showed just how broad an agenda has now developed between the US Congress and the European Parliament in this transatlantic framework: economic issues, which we heard the Commissioner talk about just now, political issues, which could also be economic, like climate change, but also difficult issues like Afghanistan and the broader security concept. Therefore, we welcome this debate before the EU-US summit next week.
I have three short reflections to give to this debate. Firstly, when you have such a broad agenda of so many different issues, which is of quite a different nature from that of ten years ago, we surely need to begin to build some form of common approach to a security dimension, a security strategy. We had a debate just now on the European security strategy. We need to begin to match that up with US security strategy in the longer term so that we can then approach these problems on a broader base together.
Secondly, there is a real absence of the legislators' dialogue in this debate. We are put to one side, as it were, in Ljubljana and then the summit meets in Ljubljana two weeks hence. It looks rather like a 19th century organisation, because there is no real contact between the administrations' and the legislators' dialogues. Surely, as this motion for a resolution indicates, we now need to plan for a transatlantic assembly where you can get the main legislators on both sides of the Atlantic to talk with each other and come to common initiatives together.
My last point is a personal reflection: as we have the EU, US and NATO all coming to deal with these issues together, perhaps it would be an idea at the NATO summit in Kehl, to be held in the spring of 2009, for the EU-US summit to meet in the margins of the NATO summit to show that NATO, the EU and the US are handling these problems jointly.
Mr President, on behalf of my group, I should like to thank the Minister and the Commissioner for their introductory speeches. I share the conclusion of Commissioner Verheugen that the atmosphere is positive, better that it was a few years ago. Of course, we expect even more improvement when a new government takes office early next year. I believe that both candidates want change, want greater investment on the part of the United States in international cooperation and multilateral institutions. That too offers prospects for even greater improvement in the relations between the European Union and the United States. You will forgive me for having a preference for one of the two candidates, of course, and today it has become clear who those candidates will be.
There are a number of problems that do remain on the agenda, however. I shall not discuss economic cooperation, as Commissioner Verheugen has already touched upon that point and we had an extensive debate on the issue a few weeks ago. One point that I should like to raise once again, as I did in the previous debate, is the issue of the non-proliferation of nuclear weapons. It is time for a new initiative. I believe that the United States should make a gesture, for example by signing the Comprehensive Nuclear Test-Ban Treaty; however, there are new opportunities regarding the conclusion of agreements on the multilateralisation of the nuclear fuel cycle. I am happy with what has already been said by presidential candidate John McCain on the withdrawal of tactical nuclear weapons from Europe, an indication that he is taking this agenda seriously.
The second point is the issue of the anti-missile defence system. My colleague Mr Rouček will say more on the topic, which continues to be important to us, as we believe that this cannot be unilaterally regulated in the bilateral negotiations under way with a number of NATO member states. It is a European problem; it affects the security situation in Europe. At the very least, it should have been discussed multilaterally within the competent European bodies. I share the criticism regarding the lack of agreement thus far in relation to visas and the Visa Waiver Program. We believe of course that all EU Member States, especially the states that form the Schengen area, should be fully incorporated into the programme. Now that the Commission is able to enter into negotiations itself, I hope that it will make headway in this regard.
One further observation by way of conclusion: we continue to be dissatisfied with American responses to our complaints regarding the practices of the CIA in relation to extraordinary renditions and the continued existence of Guantánamo. For once, putting an end to these continues to form an important item on the agenda of the joint consultation.
on behalf of the ALDE Group. - (FI) Mr President, it is important to have an open discussion forum and cooperation between the United States of America and the European Union. Commissioner Verheugen also emphasised the importance of cooperation with Congress. I too had an opportunity about a week ago to attend a meeting of the Delegation of the European Commission to the United States. This sort of contact is important. There, as obviously elsewhere, there are open discussions on difficult questions and each side certainly tries to promote the issues which relate to its own part of the world. What is clearly evident from these talks is that when the United States tries to make a case for security issues, it is very often a case of economic and trade protectionism.
I agree totally with Mr Wiersma and I too regret that the EU Member States have not been treated fairly and equally when it comes to the matter of visas. When the US administration changes, hopefully the EU might speak to the United States with one voice about this, and then the Member States might all be treated in exactly the same way.
Personally and finally, I would like to say that we here in Europe and everyone the world over have been following the first round of the battle for the White House. In fact, it definitely gives an excellent picture of the US democratic machine. The EU could do well to take a look in the mirror here. We talk here about selections for top EU positions. There is no open forum, let alone any very democratic process, while these posts are being handed out prior to elections. Could you imagine the most important administrative and political posts being allocated in the United States before the elections, as goes on here in the EU? In other words, we definitely have a lesson to learn from the United States in many areas, at least in issues of democracy.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, we want good relations between the United States of America and the European Union. The prerequisite for this, however, is also that the European Union speaks with one voice. Challenges and crises in the Western Balkans, in the South Caucasus region, in the Middle East and in Afghanistan, the fight against terrorism now taking place in the media and the food crisis that is now apparent, issues of energy security, climate change, economic recession as well as issues of transparency and regulation on the financial markets - on all these issues we need one another and we must work together. However, we also want to reinforce the parliamentary dimension by involving the US Congress and the European Parliament.
One point that is supremely important to our citizens is - and I say this in full awareness as someone who considers himself transatlantic - the closure of the Guantanamo Bay prison and all the other secret prisons in the world. It is important that we explain to our American friends that the remaining prisoners must either be legitimately charged or else released and, if necessary, appropriately compensated. We too can make a contribution, however, by accepting the Uighur prisoners into the European Union, thereby also helping to end this scandal as quickly as possible.
Another point that is important for the collective reputation of our common democratic values is that on the one hand we are in agreement that there is a terrorist threat, but that on the other hand we also have to highlight the fact that this debate is also taking place with constitutional funds. This is precisely not the case with the current practice of lists of terrorist organisations both in the European Union as well as in the United States. This issue must therefore also be put to the test as a matter of urgency. I would once again highlight the fact that terrorism and organised crime have to be tackled on the basis of fundamental rights and common constitutional principles. This also applies to the exchange of personal data between the United States and the European Union.
Another important point is ultimately the issue of climate change, because many aspects are affected, from food security via energy to water supplies. This item therefore has to be given high priority at the summit. Both partners should agree on a common approach to containing climate change. It must be our aim to limit the increase in temperature to a maximum of two degrees with regard to pre-industrial values. We are demanding that the industrialised countries fulfil their responsibility.
on behalf of the UEN Group. - Mr President, I would like to thank President-in-Office Dimitrij Rupel and Commissioner Verheugen for their introduction to this debate. In many ways what we see happening is a convergence of ideals and goals between the US and the European Union. Too often we focus on that which divides us. By geography we are divided by the Atlantic Ocean, but what unites us is what is within our hearts and minds, within our value systems and our beliefs as regards democratic control and the promoting of democratic institutions across the world.
We need to really focus on the core elements of what kind of a vision the US and the European Union can give to the world in the 21st century. Obviously my colleagues have mentioned many of the challenges that face us, whether it be climate change, the development goals or whatever else. But first and foremost, we must focus on bringing about peace and stability within regions and within areas.
That is why it is quite appropriate that the next summit between the EU and US will take place in Ljubljana, because in Ljubljana we can look to the west and we can see that there is stability and peace in the European Union. We can look to the south-east and see potential fracture and potential danger in the Western Balkans. We can look further east and see potential danger and potential fracture with what is happening in the Middle East. That is why I think it is important that, when we do meet and discuss issues, while of course the agendas are going to be wide-ranging, by necessity they must focus on key and core elements.
Those key and core elements in my opinion should be based on: ensuring that the Quartet continues its work with regard to the Middle East peace process; ensuring that the agreement in Doha of the parties in Lebanon with regard to the Lebanese situation is encouraged and supported; guaranteeing that Kosovo and other areas within the Western Balkans are given the security guarantees that they require to develop their democracies into a stable and peaceful future. But most important of all is for us to come together to give leadership to the rest of the world, in particular in the area of climate change, energy and food. Because the most striking issue now facing so many countries around the world, not just developing countries but developed countries, is the price of food and the difficulties that will create.
Collectively the US and the EU can maintain a strong position, but can also give great leadership for the future.
Mr President, President-in-Office of the Council, Commissioner, will you set out the specific points on which you disagree?
The European Parliament is calling for Guantanamo to be closed and there have recently been revelations about prison ships, which quite possibly have called even at European harbours. Will you say something about this to the Americans or will you back the demands of US citizens on the issue? Will you say something to them to stop them undermining the global agreement on climate change, to urge them to abandon their unilateral approach to biofuels and to make a slight compromise so as to tackle the present food crisis that is pushing up food prices? Mr Verheugen, since you have played a leading role in lifting the ban on chlorinated chicken, which has been in place in the EU since 1997, let me tell you that all of us who disagree with you - and there are many of us - do so not through ignorance but because we consider protecting public health to be more important than commercial interests. Twenty-one of the 27 Member States disagree with you, as do a unanimous European Parliament and the relevant parliamentary committee; there are strong objections even within the Commission. This is not something to be taken lightly, Mr Verheugen; you must present some arguments.
(NL) Mr President, the partnership between the European Union and the United States is a cornerstone of the EU's external policies, as the joint resolution rightly states. Such a partnership posits a number of self-evident agreements, such as the principle that we do not involve ourselves in the internal affairs of the other partner. I am sorry to say that, in latter years and recently also, our American partners have not always kept to this agreement. For example, the President and the State Department have repeatedly declared themselves openly in favour of Turkey's accession to the European Union and have exerted pressure to this end. Such behaviour is unacceptable. This is like the European Council or the European Commission making efforts to achieve Mexico's accession to or integration into the United States. Just because Turkey is a NATO member state does not mean that the country should also be able to join the European Union. NATO is important to the European Union, but it is not the same as the European Union. These are two different affairs, and the summit next week is a good opportunity to remind our partners of this in a friendly, yet resolute manner.
(DE) Mr President, President-in-Office of the Council, Commissioner, I believe that it is perfectly clear, and it has also been clearly stated in the various speeches, that the European Union and the United States of America can together contribute as nobody else can towards peace and freedom in the world on the basis of their values.
We do, however, know that we sometimes have different views. If we also find American unilateralism very unpleasant at times, this unilateralism is also partly rooted in our own weakness. That is why a better European policy in relation to the United States, inner strength and one voice in foreign and security policy are conditions for creating a genuine partnership. With the Transatlantic Economic Council we now have an instrument for consolidating our common interests in a specific area.
For this reason it makes me very sad that things are already threatening to collapse on the chicken issue, that the President of the United States is having to make telephone calls on account of the chicken issue and that we are not showing a certain willingness to compromise on this issue either. We have to consider whether or not a lot of things have been exaggerated here and we are therefore in a position to create a basis for the development of a transatlantic market, enabling us to determine our common interests in the world, implement standards and - as Mr Elles has rightly said - include the Parliaments in this. Commissioner Verheugen has already mentioned that legislation in many sectors is already affected, which is why the Parliaments on both sides have to be included pre-emptively in order to bring the situation under control and implement these standards together in the world.
If we were to succeed in this and if we are able to maintain this momentum beyond this year's elections in the United States and next year's elections in the European Union, we will perhaps have created the basis for understanding that climate change, organised crime, migration and much else can only be tackled together in the interests of a better world. This is why we should be working more closely together with our American friends.
(CS) Ladies and gentlemen, in my speech I will mention one aspect of the relations between the European Union and the United States, and that is the US anti-missile shield system. In my home country, the Czech Republic, where a radar base is to be installed as part of this shield system, two thirds of citizens permanently oppose this plan. The Czech people are believe that the anti-missile shield does not concern only bilateral relations between the US and the Czech Republic or Poland but that the questions of the anti-missile shield and non-proliferation of weapons affect the security of Europe as a whole. I thus want to call on the Council once again to create, finally, a platform for the participation of all EU Member States in the debate on this issue. I also want to use this opportunity to call on the United States not to sign, at present, the treaties on the installation of their anti-missile shield elements in Europe. America and Europe are facing a number of far more pressing problems: the fight against terrorism, security of energy supply, global warming, Afghanistan and many others. Let us therefore work together (and I mean together, as partners) to find solutions to these problems. We can leave until later those issues that are not urgent and that currently divide us instead of uniting us.
Mr President, Commissioner Verheugen has just made an appeal to the European Parliament to use its contacts with Congress on the issue of the 100% screening of containers. Very well, I think we are happy to oblige; but then, in return, I think this Parliament would like to be more closely involved in matters such as, for example, the framework for transatlantic data protection, because for the last year and a half that has been treated by civil servants behind closed doors, as if it were a mere technical matter rather than one relating to our civil liberties and our fundamental rights. This is not a matter for diplomats. It is time that the Commission and the Council brought this to the European Parliament.
Another matter concerns something that was announced the other day by the United States authorities - the electronic travel authorisation scheme. I would like to hear whether the Council and the Commission intend to raise this at the summit with the US. I get the impression that, by now, we have a patchwork of security measures that affect travellers - the electronic travel authorisation, PNR, API, biometric passports, fingerprints, entry-exit systems, automatic targeting system, visa, visa waiver - and the EU is just blindly copying all this. It is time that, instead, we started talking about a coherent, effective and proportional framework of security measures.
In this context, I would like to know whether the Commission and the Council intend to raise the following issues with the US authorities. They have announced that - I believe as of August - they will require air and vessel carriers to collect 10 fingerprints and facial scans of all travellers and to submit this information to the Department of Homeland Security within 24 hours. I will submit a parliamentary question on this, and I would like to know whether the Council and the Commission agree with me that carriers should not be carrying out law enforcement and security tasks, and whether they intend to intervene.
Finally, with regard to the visa waiver, I would like to highlight a specific issue. We have asked this a number of times and never got an answer: do you intend to raise the issue of the unacceptable travel ban to the United States for HIV patients?
(PL) Mr President, not long ago the European Parliament adopted a resolution in which it called on the United States to abolish the visa requirement for citizens of all EU Member States and to respect the principles of reciprocity.
Citizens of the United States may travel freely to all EU countries, but the only people who do not have to apply for US visas are citizens of a few of the richest countries of the European Union. This shows an imbalance in the treatment of certain fully-fledged EU Member States. Unfortunately, this issue has not received adequate attention to date from EU institutions that often display excessive zeal in other matters. We are witnessing an odd situation in which - by way of an example - Polish citizens are still being treated as potential economic migrants, even though it is ages since their goal was the United States. They can, after all, work in EU countries that have opened up their labour markets to them. There are no economic and certainly no political reasons why they should not travel without visas to the United States.
We must hope that at the next EU-US Summit the EU countries will table this problem in a resolute manner and finally resolve it.
(CS) Mr President, given that Commissioner Verheugen was emphatically talking about prosperity, I expect the summit to look, first and foremost, for a way to curb the rising food prices. I expect a politically correct response to the fact that tens of millions of people will die from hunger this year, and a further hundred million will slide deeper into poverty. At the same time, milk in Europe is being poured down the drains right now, and rapeseed and sugar cane, now blooming in the fields, will be poured into vehicles' fuel tanks. High subsidies and import tariffs make it more profitable to grow fuel rather than grain, although it is well known that the price of wheat would immediately fall by 10% and the price of corn by as much as 20% if the countries declared a moratorium on biofuels. Mr President, I believe that at the meeting in Ljubljana in a week's time it will become quite clear whether the European Union and the United States are going to face up to their global responsibilities or are just going to continue to talk about them in a populist manner. Given that they are facing the (literally) deadly results of the existing agricultural policies, they should abolish, as quickly as possible, the nonsensical agricultural subsidies, quotas and customs tariffs, and stop promoting biofuels.
(PL) Mr President, we are talking to the European Union's most important partner; we have differences of opinion on many points, but the fact is that we are closer to the United States than we are to any other overseas country. At the same time, however, in global terms our approach to several key matters affecting our entire planet differs.
The European Union has made the battle against global warming a banner for its activities - these are the preferences of all Presidencies, past and future. The United States agrees that above all it is human activities that are leading to changes in climate, but it does not want to take upon itself the burden of combating climate change. On the contrary, we, the European Union, have adopted a very fierce programme to limit emissions. This will be a programme of exceptional harshness for our economy. We have decided to do this because we want others to join us. This is our aim, because we cannot save the planet by ourselves.
The United States is pretty much the largest emitter of greenhouse gases in the world. Persuading this largest emitter to take on common obligations may lead to a global understanding in Poznań and Copenhagen, and it is only when we succeed in reaching such an understanding that our programme to limit emissions will not have been squandered. I therefore think that discussion with the United States on this subject and the presentation of our projects, and persuading them to act jointly with us in the international arena during the next climate convention sessions, is one of the most important, perhaps the single most important point for the European Union today.
(PT) The last EU-United States summit in the Bush era will take place on 10 June. That era has been forever tainted by the illegal invasion of Iraq and the ignominy of Abu Ghraib, Guantanamo and the secret prisons. We will breathe a sigh of relief after eight years of going backwards. Eight wasted years in terms of what could have been an effective fight against terrorism compatible with the values of democracy and human rights. Wasted years in terms of the quest for peace in the Middle East, wasted in terms of the fight against organised crime and in terms of disarmament and nuclear non-proliferation.
Yet we know that Barack Obama will be the Democratic Party candidate and that hope is returning. Obama has pledged his support for strengthening the Nuclear Non-Proliferation Treaty and has even upheld the objective of complete nuclear disarmament. This has already had a knock-on effect on his Republican opponent, Senator McCain, who has aligned his position with Obama's and who has added that he supports the withdrawal of tactical nuclear weapons from Europe. This proves that there is a critical mass in the United States that is ready for a change of strategy.
Europe must approach the new Administration as early as possible with regard to drawing up joint strategies for the 2010 NPT Review Conference, and for all frameworks in which global security and, especially, non-proliferation of weapons of mass destruction are at stake, including negotiations with Iran. With this in mind, contacts between Members of the European Parliament and of the US Congress are of the utmost importance and should be stepped up right away.
Mr President, the US leadership is no longer enough to combat today's threats and to prevent new ones in the future. It is, however, still indispensable. We are confident that President Obama - and I hope it is him - will be up to the challenge and that Europe will be able to use every opportunity to contribute towards a lasting strengthening of the multilateral system.
(PL) Mr President, problems are increasing globally. One example is the deteriorating economic situation. A second is political utilisation of access to raw materials and the rise in their prices, including the rise in food prices. A third is terrorism. A fourth is local armed conflicts. No single State has the power to solve these problems, so dialogue and cooperation are necessary between the EU and the United States.
There is another side to this coin, however, and that is economic and political rivalry between the European Union and the United States. Therefore, in the most important matters, what is needed is appropriate arrangements to prevent this rivalry from being divisive. Arrangements are needed particularly in economic matters. The world should not be hostage to speculative capital and raw material monopolies. Europe must not stand with Al Gore as a proponent of the idea of global warming at the cost of its own businesses.
In view of the forthcoming change of President in the United States, Europe should make its own political priorities and the proposals it has for their resolution very clear.
(BG) Being a representative of a new EU Member State and a member of the Delegation for relations with the United States of America, I would like to speak about the important role of the Transatlantic Legislators' Dialogue which covered the meeting held in Ljubljana only a few days ago.
I would like to express my gratitude for the topics included on the agenda because they clearly showed that the challenges facing some new EU Member States were very much on the agenda of the European Union and its institutions, giving us a sense of security and protection of key interests.
However, what I have in mind, first and foremost, is the issue related to the widely publicized security measures. They include the visa arrangements, as well as the requirements for 100-percent cargo scanning.
On the one hand, these measures affect the free movement of the citizens of my country and primarily the opportunities for young people to have the same rights and chance which people of their age enjoy in other countries; on the other hand, they generate economic problems for countries like Bulgaria, which have relatively small ports and will have to shoulder the heavy financial burden of providing the new screening equipment.
The measures will make these ports give up the handling of freight that will be channelled to larger port facilities. This will definitely impair the economic interests of regions like the one I come from, i.e. the City of Varna, and the other Black Sea regions.
During the meetings held to discuss visa issues, I informed our U.S. colleagues from the U.S. Congress that the situation in Bulgaria was fundamentally different from what it used to be 10 or 15 years ago, when young people in large numbers went to the United States and, furthermore, rejection rates of visa applications were reduced. This is the reason for the beginning of a new dialogue between the two countries.
Still, I do believe that Bulgaria needs to remain loyal to the common EU policy and to insist on the application of measures to protect all citizens of the European Union on the basis of reciprocity. At the same time, our U.S. colleagues should understand that we all face common security problems which we have to resolve by working together rather than by putting obstacles to one another. Therefore I support the resolution and the upcoming meeting.
(DE) Mr President, a fundamentally positive relationship with the United States does not preclude differences in interests and opinions. I believe that a partnership on equal terms is possible only on such a basis. Only in this way can we also convincingly counteract anti-Americanism.
For this reason we in the Socialist Group in the European Parliament are in favour of a direct dialogue on security policy with the United States on those issues in which the European Union has jurisdiction. I would put forward two examples of this: the credibility of Western values when combating terrorism and the subject of stabilisation and reconstruction.
For precisely these reasons we are against the EU's open or hidden links to the US National Security Strategy, as we see them in one of the amendments put forward by the Group of the European People's Party (Christian Democrats) and European Democrats to the report on security strategy, on which we shall be voting tomorrow, because it is perfectly clear that no President of the United States will ever accept that a third party, whether or not it is the EU, becomes a cosignatory to this National Security Strategy. Why should we therefore tie ourselves to this same thing with a blank cheque? This is not equal terms and we are therefore against positions such as these.
(BG) Mr. President, I would like to voice my support for the proposed joint resolution and to touch upon two issues like in the course of the legislators' dialogue in Ljubljana: climate changes and energy, where both parties, i.e. the United States and Europe, should cooperate to a greater extent.
I hope that more opportunities will emerge to this effect in the wake of the U.S. presidential elections. I particularly rely on the legislative activities at the U.S. Congress enabling the Copenhagen Conference to achieve global solutions. Otherwise, countries like Bulgaria would be seriously affected by the loss of competitiveness of their products and exports if we were the only ones to implement the European Commission's proposals on the climate change.
As far as the energy sector is concerned, our cooperation should not be confined only to clean technologies and the related fund but it should also cover nuclear energy that is apparently increasing its importance in the world, especially in countries like China and India. We can be partners in this field only if the European Union could incorporate nuclear energy issues more openly in its policies.
Mr President, I would like to focus on three points. Firstly, I agree with the emphasis of the Commissioner: let us follow up on the transatlantic Economic Council and the work that we can do there. We need to show that we can take certain issues very seriously and can make the changes necessary to bring about the lifting of any unfortunate barriers, which are basic harbours for national protection. This includes poultry, and it is sad to hear a reflection in the House that we should not have that ban lifted.
Secondly, we need to promote the positive agenda as well as challenge each other over the difficult issues such as climate change. Finance is a very positive story to tell, and I hope that insurance will be added to the list of progress that has been made so far in this area.
Finally, the recent transatlantic dialogue in Ljubljana just got better. More was discussed and more was agreed, and like my colleagues I can agree we need to raise this now to the agreed level of the 1997 Houston Joint Declaration.
Mr President, I wish to mention a few issues that I hope will be on the agenda of the summit on 10 June.
First, concerning Kosovo, it is obvious that it is in no one's interest to have a new failed state in the Balkans, and therefore Romania has been participating for years in the efforts to stabilise the region. Our concerns deal mainly with organised crime, prostitution and trafficking in human beings, drugs and weapons, and I believe the new Kosovar authorities must increase their efforts to control these practices.
I also think it is very important to monitor closely how local culture is preserved, especially Orthodox monasteries in the area.
Another issue I would like to raise concerns visas for all European citizens travelling to the United States. I would like to thank Commissioner Verheugen and Minister Rupel for raising this issue. As you have seen here, there is very strong solidarity, irrespective of our political colour. I must say that I was very surprised that during the meeting in Ljubljana our colleagues from the Congress put all the responsibility for this issue on the Department of State while, at the same time, President Bush used to say that it is the full responsibility of the Congress. I hope you will finally find an answer during this summit in Ljubljana.
Finally, I should like to raise the issue of the price of food and poverty.
(SK) Ladies and gentlemen, when the Committee on the Internal Market and Consumer Protection visited Washington in July 2007, I became aware of the importance of cooperation between the United States and the European Union.
I believe that common EU and US policies in the areas of customs tariffs, intellectual property, mutual recognition, mutual understanding and harmonisation of standards can lead to the creation of a new transatlantic trade area to the benefit of both entrepreneurs and consumers, on both sides of the Atlantic. Since the toys directive is being debated in Parliament at present, it would be very useful to find a common policy in regard to toy safety as well. I am sure that Commissioner Verheugen, who represents the European Union in the transatlantic dialogue, can achieve a great deal in this matter.
Ladies and gentlemen, I hope that as a result of the forthcoming EU-US Summit the US visa-waiver programme will be extended to all EU citizens, including my home country, Slovakia.
(RO) Mister President, I would like to thank Commissioner Verheugen for having introduced on the agenda of the EU-USA summit the visa issue that my country's citizens are concerned with, and I represent them here in the European Parliament. Furthermore, I insist that the USA join the European Union's efforts in responding to the challenges generated by climate change; otherwise, all European companies will be disadvantaged in terms of competition with the USA.
President-in-Office. - (SL) Allow me to answer the three questions which I consider to be most important.
Firstly, with regard to the question by Mr Rouček concerning the anti-missile shield. The question which Mr Rouček asks in some way goes beyond a European Union issue, since it concerns agreements between two individual European countries and the United States of America, and two countries in particular, the Czech Republic and Poland, which are concluding bilateral agreements with the United States.
I personally would like these matters to be discussed within NATO or within the European Union, but at present that is not possible. As I said, it is a bilateral matter which, of course, falls within the competence of the countries that are concluding these agreements.
As regards the Visa Waiver Programme, which has been the subject of a great deal of criticism and which has been discussed many times in this House, I would like to say the following: with regard to extending this programme, the Visa Waiver Programme, we hope that, in accordance with the agreement on a twin-track approach - the approach adopted at the EU-US Justice and Home Affairs Ministerial Meeting - progress will soon be made.
To date it has been agreed that the United States will negotiate with the individual Member States on matters which fall within national competence and with the Commission on matters which fall within the European Union's competence. This I said earlier in my opening speech. Therefore, we expect the Visa Waiver Programme to be extended to include more Member States of the European Union by the end of 2008. At present eleven countries are still not covered by the programme.
I would like to say a few words on climate change, Mr President, if I may. The question was whether we have done enough on this issue or problem. I am pleased that two important meetings on climate change and energy have been held during our Presidency, firstly the 'High Level Dialogue on Climate Change, Clean Energy and Sustainable Development' and secondly the 'Strategic Energy Review'.
Nevertheless, we would like the United States to show greater commitment in this field, and we in the European Union will try to persuade our American friends of the importance of acting globally and in agreement between the Europeans and Americans. At present there are considerable differences between us.
I should also say that the European Union is firmly of the view that the issue of combating climate change must be dealt with within the framework of the United Nations. That much I can contribute to the discussion for my part.
Mr President, ladies and gentlemen, I should like to address two issues briefly. First of all, cooperation on security issues, which Mrs in 't Veld has outlined very succinctly and which concerns how we find the right balance between the security requirements of our American friends and the demand that we ourselves are making on individual freedom and the individual rights of our citizens.
I should like to say quite clearly to you, Mrs in 't Veld, that the Commission fully shares your concerns and I shall, of course, be informing the relevant colleague of the criticism you have expressed on the lack of transparency in the process and asking him to ensure greater transparency.
We shall be talking to the Americans before we can accept anything regarding the principles that must lead us to cooperate on these issues. If there is no understanding on these principles, there can hardly be any understanding on individual issues. This is, of course, one of the subjects to be addressed at next week's meeting in Ljubljana.
It gives me no pleasure to say anything more here about poultry, but the subject has been addressed by several speakers here. It is always good to know what we are actually talking about. It is therefore also important to know that we are not talking about a food safety issue here. For many years now the competent European Food Safety Authority has been explaining that there is not the slightest risk to consumer health from imported American poultry. We are not talking about a veterinary problem; we are talking about an issue of pure trade policy, which must be dealt with from the point of view: what are our interests and how do we best defend our interests? I think I have said what I needed to say to you.
Nor are there any differing opinions in the Commission. The Commission has from the outset been explaining - as I must say - how not to allow this somewhat bizarre dispute to become a burden and how to rid ourselves of the problem.
I have received six motions for resolutions tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
As Vice-president of the ENVI Committee, I encourage the EU representatives participating in the meeting with the officials of the United States to analyse solutions concerning the issue of climate change.
Climate change is a global challenge for which we should prepare a global response. Europe is taking steps in this regard. The same example is expected from our neighbours across the ocean. I am glad that the Unites States will join the efforts of the international community, after 2012, following the expiration of the Kyoto Protocol.
I appreciate as well that, in the end, the US President has admitted that we need legislation with a view to reducing the level of greenhouse gas emissions. I encourage EU representatives to discuss a real reduction percentage for actually putting an end to global warming. We cannot accept that we need legislation in this regard, and when we reach the figures, we turn back.
At the same time, future debates regarding the cooperation framework on climate change must be based upon real studies on renewable energy sources. I am mainly referring to first generation biofuels. It is necessary to maintain a low percentage of their use and a low grants level. In this way, we will protect biodiversity and avoid the price increase of food products generated by the reduction of land for agricultural activity.
in writing. - (HU) The EU-USA summit that will take place in a few days' time is a good opportunity for us to examine the development of transatlantic relations in the most important areas. We feel that cooperation on energy policy must assume an important role on the agenda.
Security of energy supply continues to be the primary objective on both sides of the Atlantic Ocean. It is common knowledge that most stocks are in countries that do not always meet the requirements of democracy. It is for precisely this reason that joint action and continued efforts are needed in the interests of promoting human rights and constitutionality. It is important for us to emphasise that spreading the principles of democracy will also mean greater security of energy supply.
In addition to the above, future cooperation must focus on the fight against climate change with even more emphasis. It is a very welcome development that the United States have committed to creating the basis for the post-Kyoto regime. The Member States of the European Union and the United States must play a leading role, in the interests of having the most developed countries agree on the most important cornerstones of the international treaty before the end of the year. The package of measures relating to reducing emissions that was recently introduced into American legislation is the latest sign that Washington wants to assume an active role in the fight against climate change.
Oil prices, which are bombarding levels that were previously unimaginable, draw our attention to the importance of joint international action in the area of energy policy. We are convinced that it is unavoidable for the United States and Europe to take responsibility in this area.
in writing. - EU-US relations in many issues have been through substantial changes over the last years and are moving into a phase of consolidation for many items of cooperation. The recent case of the negotiations on lifting visa restrictions for travellers from the EU is an excellent example - in spite of the positive outcome - showing why, in order to ensure successful talks between the US and the EU, we ought to avoid mere bilateral agreements which actually undermine the negotiating powers of the EU as a whole.
Having a package agreement encompassing the 27 Member States, based on the distribution of competences between the Union and the Member States, was indeed crucial in order to support the EU visa common policy. It is essential to ensure that, where Community competences apply, we secure EU-wide deals with our strategic partners such as the United States. In my opinion, it is in the interest of both partners. It is indeed the only way to ensure that the Visa Waiver Programme brings full reciprocal visa free travel and equal treatment for all our citizens as regards the status of their passports, just as for US citizens.
in writing. - It is the moment to stress with all clarity and responsibility that the EU-US partnership is not only a cornerstone of the credible and efficient EU foreign actions but that only close cooperation and coordination between both partners would enable them to play key roles in the globalising world and to be guarantors of stability and democracy.
The European Union has no other partner in the world with whom to share the basic values of freedom, the rule of law and defence of human rights.
It is high time to fully restore normal cooperation and mutual trust after the damage that has followed the Iraqi invasion. The latter has dramatically split the EU itself.
Therefore, I strongly call on both partners to complete without delays the work of the Transatlantic Economic Council. Also a joint approach to the problems of climate change will substantially enhance the chances of solving these problems. The same applies for Iran. Both the USA and EU need to agree on a common strategy on Iran to efficiently stop preparations to develop nuclear weapons there.
Finally, we need a stronger redefined EU-NATO partnership which will also improve our cooperation in Afghanistan.
in writing. - (FI) Mr President, Commissioner, I wish to raise two issues that the EU needs to focus attention on at the summit. Global challenges mean that the West above all has to show consistency and a sense of responsibility.
Firstly, the Union should have a constructive debate on America's role in climate policy. The world has one and a half years to change course before Copenhagen. On the one hand, we have to encourage the United States to make essential plans for legislation on climate. We need to stress that the solution to the problem of global climate change is a worldwide low-carbon economy. This means that the carbon market mechanisms of different countries should be made compatible and in the course of time integrated with one another. America's regional emissions trading systems inspire hope.
On the other hand, we need to recognise that our partner in the fight against climate change is better than its reputation. The EU should look for guidance from the United States and acknowledge its fruitful endeavours to develop clean technology. The Union has some way to go here. The United States is showing the way ahead by proposing to establish an international fund for environmentally friendly technology. Cooperation between the EU and the United States will also be very important in order to bring in measures to adapt to climate change.
Secondly, the summit should highlight the basic values to which we are jointly committed: democracy, human rights and the rule of law. We have to venture to ask how our value base is implemented in the policies of the Western world. Do world leader's actions look good in the light of day, for example, in the fight against terrorism? Because terrorism is a threat the EU and the United States share, the means of countering it needs to stand up to scrutiny.
Sometimes global political rhetoric and the everyday world seem to forget the fact that our value base does not place an obligation on others in the first place, but on ourselves, whether we are talking about the Middle East, the Western Balkans, or Africa.
in writing. - The forthcoming EU-US summit will give both transatlantic partners a chance to find common ground on issues relevant to both sides of the Atlantic. Our continents share a common civilisation and a past. We have to ensure that the knot of this relationship is as strong as possible so we can achieve the goals that are not only important for both sides but are global necessities. The growing and extreme need for energy by emerging economies, rising food prices, and conflicts around the world are just some of the issues that the EU-US partnership has to work on together for peace, sustainability, and to facilitate human dignity around the globe. One of the success stories of this relationship is NATO, an organisation we should all support and strengthen as it has secured peace in Europe and developed deeper ties between the EU and the US.